DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This communication is a First Office Action Non-Final Rejection on the merits.
Claims 1 – 6 are currently pending and considered below.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an [AltContent: connector]abstract idea without significantly more.
[AltContent: connector]101 Analysis – Step 1
[AltContent: connector]Claim 1 is directed to a method of estimation of the intermediate friction rate in electric power steering of a vehicle. Therefore, claim 1 is within at least one of the four statutory categories. 
Next the claims are to be determined whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, [AltContent: connector]and/or c) mental processes. 
Independent claim 1 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection. Claim 1 recites:
a method for continuous estimation of the intermediate friction rate in an electric power steering of a vehicle, wherein the estimation method comprises the following steps: 
a) measurement of a first speed, the measurement being carried out by a speed sensor configured to measure the speed of the electric motor of the electric power steering;  
b) determination of a second speed from a measurement of the steering wheel/driver torque, the torque measurement being carried out by a torque sensor configured to measure the torque between the steering wheel and the rack of the electric power steering, the determination of the second speed is carried out according to the following sub-steps: 
(s1) measurement of the steering wheel/driver torque, a torque sensor configured to measure the torque between the steering wheel and the rack of the electric power steering, (s2) time derivation of the torque measurement, (s3) application of the derivative obtained in sub-step s2 to a determined stiffness k, (s4) obtaining a second speed called torque speed, 
c) sum of the first speed and the second speed, the sum being referred to as steering wheel speed, -3-New U.S. Patent Application 
d) application of the LuGre model to the sum determined in step (c) used as input of the model;
e) obtaining a continuous estimation of the intermediate friction rate (w), the continuous estimation of a friction coefficient µ of the system can be 

    PNG
    media_image1.png
    57
    658
    media_image1.png
    Greyscale

represented by the following equation;
wherein the determination of the intermediate friction rate w is carried out according to the following equation:  
    PNG
    media_image2.png
    19
    89
    media_image2.png
    Greyscale
 
where V corresponds to the speed of the vehicle, 
T corresponds to the steering temperature, 
a* corresponds to the dynamic friction coefficient of the system measured on a test bench,  
σ1 corresponds to the micro-damping, 
z corresponds to the state of internal friction. 
The examiner submits that the foregoing bolded limitation(s) constitute a “mathematical concept” and “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, “determining …” in the context of this claim [AltContent: connector]encompasses a person (driver) looking at data collected and forming a simple judgement related to friction rate for steering wheel. Accordingly, the claim recites at least one abstract idea.
[AltContent: connector]101 Analysis – Step 2A, Prong II
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a [AltContent: connector]manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):
a method for continuous estimation of the intermediate friction rate in an electric power steering of a vehicle, wherein the estimation method comprises the following steps: 
a) measurement of a first speed, the measurement being carried out by a speed sensor configured to measure the speed of the electric motor of the electric power steering;  
b) determination of a second speed from a measurement of the steering wheel/driver torque, the torque measurement being carried out by a torque sensor configured to measure the torque between the steering wheel and the rack of the electric power steering, the determination of the second speed is carried out according to the following sub-steps: 
(s1) measurement of the steering wheel/driver torque, a torque sensor configured to measure the torque between the steering wheel and the rack of the electric power steering, (s2) time derivation of the torque measurement, (s3) application of the derivative obtained in sub-step s2 to a determined stiffness k, (s4) obtaining a second speed called torque speed, 
c) sum of the first speed and the second speed, the sum being referred to as steering wheel speed, -3-New U.S. Patent Application 
d) application of the LuGre model to the sum determined in step (c) used as input of the model;
e) obtaining a continuous estimation of the intermediate friction rate (w), the continuous estimation of a friction coefficient µ of the system can be 

    PNG
    media_image1.png
    57
    658
    media_image1.png
    Greyscale

represented by the following equation;
wherein the determination of the intermediate friction rate w is carried out according to the following equation:  
    PNG
    media_image2.png
    19
    89
    media_image2.png
    Greyscale
 
where V corresponds to the speed of the vehicle, 
T corresponds to the steering temperature, 
a* corresponds to the dynamic friction coefficient of the system measured on a test bench,  
σ1 corresponds to the micro-damping, 
z corresponds to the state of internal friction.
For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
Regarding the additional limitations of “measurement of a first speed, the measurement being carried out by a speed sensor configured to measure the speed of the electric motor of the electric power steering,” the examiner submits that these limitations are insignificant extra-solution activities that merely use a computer (vehicle controller) to perform the process. In particular, the measuring steps from the sensors and from the external source are recited at a high level of generality (i.e. as a general means of gathering torque related data for use in the determining step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception [AltContent: connector](MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
[AltContent: connector]101 Analysis – Step 2B, Prong II
additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above, the additional limitations of “measurement of a first speed, the measurement being carried out by a speed sensor configured to measure the speed of the electric motor of the electric power steering,” the examiner submits that these limitations are insignificant extra-solution activities.
Further, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well- understood, routine, conventional activity in the field. The additional limitations of “measurement of a first speed, the measurement being carried out by a speed sensor configured to measure the speed of the electric motor of the electric power steering,” are well-understood, routine, and conventional activities because the background recites that the sensors are all conventional sensors mounted on the power steering wheel of a vehicle, and the specification does not provide any indication that the sensor is anything other than a conventional sensors within a vehicle. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner. Hence, the claim is not patent eligible.
Dependent claims 2 – 6 do not recite any further limitations that cause the claims to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application as a controller is a generic computer controller that is install in a vehicle. Therefore, dependent claims 2 – 6 are not patent eligible under the same rationale as provided for in the rejection of independent claim 1.
Therefore, claims 1 – 6 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over WILHELM FREDERIC ET AL: "Modeling and compensating friction in power steering”, 2015 EUROPEAN CONTROL CONFERENCE (ECC), EUCA, 15 July 2015 (2015-07-15), pages 2138-2143 (Hereinafter Wilhelm).
As per claim 1, Wilhelm teaches element of: a method for continuous estimation of the intermediate friction rate in an electric power steering of a vehicle (See at least abstract; Achieving steering feel that is independent from the inherent mechanical friction is a requirement that prevails in modern electric power steering (EPS) development. Friction affects both the vehicle performance (objective) and the steering feel (subjective). The motivations in reducing and ultimately canceling friction are a simpler development and tuning of the EPS control. This paper proposes a control strategy for the compensation of the friction in a column-assist EPS (C-EPS). It is based on a model of the column, which includes the slip and load dependent friction of the reduction gear. Experimental results on a mass-produced C-EPS validate that the closed-loop performance is similar to that of a linear, frictionless system. The Examiner construes that constant friction cancellation requires continuous estimation of friction rate in a steering wheel), wherein the estimation method comprises the following steps: 
a) measurement of a first speed, the measurement being carried out by a speed sensor configured to measure the speed of the electric motor of the electric power steering ("Two measurements are available: the torsion bar measure Ttb to estimate the steering wheel torque and the assist motor angle 0m (and velocity 0'm) obtained from the motor resolver" , page 2139, section II.A, second paragraph, lines 4-7);  
b) determination of a second speed from a measurement of the steering wheel/driver torque, the torque measurement being carried out by a torque sensor configured to measure the torque between the steering wheel and the rack of the electric power steering ("Two measurements are available: the torsion bar measure Ttb to estimate the steering wheel torque and the assist motor angle 0m (and velocity 0'm) obtained from the motor resolver" , page 2139, section II.A, second paragraph, lines 4-7. Torque sensor monitor the velocity obtained from the motor resolver), the determination of the second speed is carried out according to the following sub-steps: 
(s1) measurement of the steering wheel/driver torque, a torque sensor configured to measure the torque between the steering wheel and the rack of the electric power steering, (s2) time derivation of the torque measurement, (s3) application of the derivative obtained in sub-step s2 to a determined stiffness k, (s4) obtaining a second speed called torque speed, c) sum of the first speed and the second speed, the sum being referred to as steering wheel speed, -3-New U.S. Patent Application (the steering wheel speed in D1 is proportional to 0’: "The velocity v is equal to the sliding velocity between the worm wheel and worm gear teeth and is proportional to the column angular velocity 0'", page 2139, lines 33 – 35 in the second column; 0‘ is determined using equation (1), which seeks to sum the steering wheel/driver and engine torques. Stiffness k can be derived from equation (2) Equation (3) and (4) teaches sum of first and second velocities), 
d) application of the LuGre model to the sum determined in step (c) used as input of the model (See page 2139 second column lines 14 – 26);
e) obtaining a continuous estimation of the intermediate friction rate (w), the continuous estimation of a friction coefficient µ of the system can be 

    PNG
    media_image1.png
    57
    658
    media_image1.png
    Greyscale

represented by the following equation (See at least page 2139 equation 4);
Wilhelm does not explicitly teach the elements of: 
wherein the determination of the intermediate friction rate w is carried out according to the following equation:  
    PNG
    media_image2.png
    19
    89
    media_image2.png
    Greyscale
 
where V corresponds to the speed of the vehicle, 
T corresponds to the steering temperature, 
a* corresponds to the dynamic friction coefficient of the system measured on a test bench,  
σ1 corresponds to the micro-damping, 
z corresponds to the state of internal friction. 

    PNG
    media_image2.png
    19
    89
    media_image2.png
    Greyscale
However, Wilhelm does teach equation (3) and (4) where in the combining both equations leads to similar mathematical equation structure including  
. Therefore, it would have been obvious for the one in the ordinary skill in the art to modify Wilhelm to determine intermediate friction rate in order to re-produce main friction phenomena with a continuous formulation easy to implement (page 2139 second column lines 15 – 19).

As per claim 2, Wilhelm teaches element of: The method for compensating for friction of an electric power steering, wherein the compensation method takes into account a continuous estimation of the intermediate friction rate obtained by the continuous estimation method according to claim 1 (Equation (7), (9) and page 2140 – 2141).  

As per claim 3, Wilhelm teaches element of:
El - implementation of the continuous estimation method of the intermediate friction rate, obtaining at least one continuous estimation of the intermediate friction rate (w), and at least one estimated dynamic friction amplitude, and modulation of the estimation of the friction (FRI) by the continuous estimation of the intermediate friction rate (w) (See at least page 2139 second column), 

    PNG
    media_image3.png
    55
    80
    media_image3.png
    Greyscale
E2 - obtaining the amplitude of a determined friction corresponding target to a desired friction  of the electric power steering (See at least page 2139 second column), 
E3 - difference between the estimated dynamic friction amplitude and the desired dynamic friction amplitude (See at least page 2140 second column) 
E4 - product of the result of the difference obtained in step E3 with the continuous estimation of the intermediate friction rate (w) in order to obtain an amount of friction to be compensated (X) (Equation (7), (9) and page 2140 – 2141), 
E5 - difference between the value X obtained in step E4, with the determined estimation of the set of forces opposing the movement (RFE) (to compensate for RFE) (Equation (7), (9) and page 2140 – 2141) 
E6 - compensation for the power steering by monitoring the driver torque by a controller (CPU) depending on the target driver torque and the measured driver torque (Equation (7), (9), figure 5 and page 2140 – 2141).  

As per claim 4, Wilhelm teaches element of:
 wherein step E2 can be obtained by means of a chart or a pre-established database or a determined data input (See at least page 2140, second column, reference column states).  

As per claim 5, Wilhelm teaches element of:
 wherein the monitoring of the driver torque is carried out in a closed loop (See at least page 2140 second column).  

As per claim 6, Wilhelm teaches element of:
wherein the monitoring of the driver torque is carried out in a closed loop (See at least page 2140 second column).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WILHELM FREDERIC ET AL: “Friction Compensation Control for Power Steering", IEEE TRANSACTIONS ON CONTROL SYSTEMS TECHNOLOGY, IEEE SERVICE CENTER, NEW YORK, NY, US, vol. 24, no. 4, July 2016 (2016-07), pages 1354-1367.
Paholics et al. (US 2011/0224876) discloses friction force compensation in an electric steering system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110. The examiner can normally be reached M - F: 10:00AM- 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IG T AN
Primary Examiner
Art Unit 3662



/IG T AN/Primary Examiner, Art Unit 3662